Citation Nr: 0519849	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-31 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether an adequate, timely Substantive Appeal was 
received by VA on a September 2002 rating decision that, in 
effect, denied an increased rating in excess of 10 percent 
for hypertension.

2.  Whether an adequate, timely Substantive Appeal was 
received by VA on a September 2002 rating decision that 
denied an increased rating in excess of 40 percent for a low 
back disability.

3.  Entitlement to an initial evaluation in excess of 40 
percent for prostate cancer, for the period on and subsequent 
to January 1, 2005.

(The issue of entitlement to payment or reimbursement of 
unauthorized non-VA medical expenses incurred November 5, 
1998 will be addressed in a separate remand by the Board of 
Veterans' Appeals (Board)).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1963 to July 
1989.  

This matter came before the Board of Veterans' Appeals 
(Board) from appellant's disagreement with a September 2002 
rating decision by the Columbia, South Carolina, Regional 
Office (RO), which increased an evaluation for hypertension 
from noncompensable to 10 percent and confirmed a 40 percent 
evaluation for a low back disability, classified as residuals 
of an L4-L5 transverse process fracture with pelvic fracture.  
After a September 2003 Statement of the Case was issued, a VA 
Form 9 "Substantive Appeal" form was received by VA in 
October 2003.  Although appellant requested  a "Travel 
Board" hearing by videoconferencing and such hearing was 
scheduled for May 2005, he failed to report for it.  

With respect to that VA Form 9 "Substantive Appeal" form 
received by VA in October 2003, the Board, on its own 
initiative, raises a question whether it constitutes an 
adequate, timely Substantive Appeal with the September 2002 
rating decision that, in effect, denied increased ratings in 
excess of 10 percent for hypertension and 40 percent for a 
low back disability.  Consequently, said appellate issues 
have been reframed as delineated on the title page of this 
remand, and that jurisdictional matter will be addressed in 
the REMAND portion below.

With respect to another matter, an August 2003 rating 
decision granted service connection for prostate cancer (on 
an Agent Orange presumptive service connection basis) and 
assigned a total schedular rating for prostate cancer, 
effective February 4, 2003.  Subsequently, in July 2004, the 
RO proposed "reducing" that total schedular evaluation to 
40 percent, which was subsequently implemented by an October 
2004 rating decision, effective January 1, 2005, and it 
appears that appellant expressed timely disagreement 
therewith.  Since a timely Notice of Disagreement has been 
submitted with respect to this issue but a Statement of the 
Case has not been issued, the Board does not currently have 
jurisdiction over that issue.  However, a Statement of the 
Case should be issued in accordance with Manlicon v. West, 12 
Vet. App. 238 (1999).  It should be added for explanatory 
purposes that the "reduction" of that total schedular 
rating was by operation of law, since the provisions in 38 
C.F.R. § 4.115b (2004), Diagnostic Code 7528, contain a 
temporal element for continuance of a 100 percent rating for 
malignant neoplasms of the genitourinary system; and 
therefore, was not a "rating reduction" as that term is 
commonly referred to.  See Rossiello v. Principi, 3 Vet. 
App. 430 (1992).  Consequently, the Board has reframed that 
issue as listed on the title page of this remand and it will 
be addressed in the REMAND portion below.  

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

With respect to the appellate issues involving entitlement to 
increased ratings in excess of 10 percent for hypertension 
and 40 percent for a low back disability, the Board has 
raised a question as to a potential jurisdictional defect 
involving whether an adequate, timely Substantive Appeal was 
received by VA in connection with a September 2002 adverse 
rating decision.  

Under 38 C.F.R. § 20.101(d) (2004) and judicial precedents, 
including Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), the Board may address questions pertaining to its 
jurisdictional authority, including the adequacy and 
timeliness of Substantive Appeals, at any stage in a 
proceeding before it, regardless of whether the agency of 
original jurisdiction addressed such questions.  However, 
appellant and his representative are entitled to notice of 
the potential jurisdictional defect and provided an 
opportunity to present argument and additional evidence on 
the jurisdictional question.  

In this regard, attention is directed to the provisions of 38 
C.F.R. § 20.202 which defines what a Substantive Appeal is.  

Accordingly, the case is REMANDED for the following  

1.  The RO should adjudicate the issue of 
whether the October 2003 VA Form 9 
"Substantive Appeal" constitutes an 
adequate, timely Substantive Appeal with 
the September 2002 rating decision that, 
in effect, denied increased ratings in 
excess of 10 percent for hypertension and 
40 percent for a low back disability.  
Such should be undertaken in accordance 
with the applicable regulation, 38 C.F.R. 
§ 20.202.  

If the RO determines that the October 
2003 VA Form 9 "Substantive Appeal" 
does not constitute an adequate, timely 
Substantive Appeal, all appropriate 
procedural development should be 
undertaken, including informing the 
appellant and his representative of the 
potential jurisdictional defect and 
affording them an opportunity to present 
argument and additional evidence relevant 
to jurisdiction as set out in 38 C.F.R. 
§ 20.101(d).  

However, if the RO determines that the 
October 2003 VA Form 9 "Substantive 
Appeal" does constitute an adequate, 
timely Substantive Appeal, then the RO 
should readjudicate the issues of 
entitlement to increased ratings in 
excess of 10 percent for hypertension and 
40 percent for a low back disability, and 
undertake any additional, appropriate 
evidentiary development that may be 
warranted on said issues.  

2.  The RO should issue a Statement of 
the Case addressing the issue of 
entitlement to an initial evaluation in 
excess of 40 percent for prostate cancer, 
for the period on and subsequent to 
January 1, 2005.  Appellant should also 
be provided notice of his appellate 
rights, including those pertaining to 
perfecting appeals.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a statement of the case and/or supplemental statement of the 
case as indicated.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



